                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

vs.                                 Criminal No. 4:19-cr-40004

JUAN PABLO GARCIA-ANZURES                                                           DEFENDANT

                                             ORDER

       On April 3, 2019, the Defendant appeared for arraignment on the Indictment (ECF No. 22)

pending in this case. In addition to arraignment, also before the Court is the Defendant’s Motion for

Reconsideration of the Court’s Order to produce the Defendant for arraignment. ECF No. 31. The

Motion for Reconsideration as been referred to the undersigned for decision. ECF No. 32. Prior to

the arraignment the Court conducted a hearing on the Motion. ECF No. 33. For the reasons stated

below, the Court DENIES the Defendant’s Motion for Reconsideration.

       1. Background:

       On February 11, 2019, Defendant was charged by Criminal Complaint with illegal re-entry

into the United States by a person previously deported. ECF No. 1. He appeared for an initial

appearance on February 19, 2019. ECF No. 5. The Federal Defender was appointed to represent

Defendant. ECF No. 7. The Government moved to Detain Defendant pending trial. ECF No. 8.

Defendant was temporarily detained pending a hearing. ECF No. 9. On February 21, 2019, a

hearing was held regarding the issue of pre-trial detention. ECF No. 10. Following the hearing, the

Court determined the Defendant should be released pending trial and Ordered he be released on

conditions. ECF No. 12. Pursuant to 18 U.S.C. § 3142(d)(1)(B), the Order setting conditions of



                                                 -1-
release included a ten (10) day stay to allow the Government to determine if it would deport

Defendant. ECF No. 12, p. 2.

        On February 21, 2019, Defendant was remanded to the custody of the U.S. Marshal for a

period not to exceed 10 days (excluding Saturdays, Sundays and holidays). On March 1, 2019, the

Government filed its Motion to Stay Orders of Pretrial Release (ECF No. 15), in order to allow it to

seek review of the Order of Release. On March 5, 2019, the Motion to Stay was granted allowing

the Government up to and including March 25, 2019. ECF No. 19. Defendant was ordered to

remain in the custody of the U.S. Marshal until that date.1

        On March 4, 2019, the Government filed its Motion asking the District Judge to review the

decision of the undersigned in granting Defendant pre-trial release. ECF No. 17. The Defendant

filed his response on March 8, 2019. ECF No. 20. On March 21, 2019, Chief United States District

Judge Susan O. Hickey affirmed the decision of the undersigned and ordered “Defendant shall be

released subject to the conditions previously imposed by Judge Bryant.” ECF No. 26, p. 9.

        On or about March 22, 2019, ICE again took administrative custody of Defendant. He was

subsequently transferred to the ICE facility in Jena, Louisiana, for purposes of removal from the

United States pursuant to a re-instated order of removal under the Immigration and Naturalization

Act (INA).

        In the interim period of time, on March 14, 2019, Defendant was indicted. ECF No. 22. In

the Indictment, Defendant was charged with (1) use or possession of a counterfeit United States


        1
        In a telephone conference with Counsel on or about March 4, 2019, before the Court Ruled on
the Motion to Stay, the Court was informed Defendant had been administratively transferred from the
custody of the U.S. Marshal to the Custody of Immigration and Customs Enforcement (“ICE”). The
Court orally directed counsel for the Government that custody be administratively transferred back to the
U.S. Marshal until such time as the pending Motions and issues were resolved. Defendant was
administratively placed back in the custody of the U.S. Marshal on the same day.

                                                   -2-
Permanent Resident Card and a counterfeit Social Security Card; (2) falsely representing a Social

Security Number had been assigned to him; and (3) illegal re-entry into the United States after a prior

deportation. Counts One and Two are new criminal charges against this Defendant. On March 28,

2019, the Court entered its Order directing the Government to produce Defendant for an

Arraignment on the Indictment on April 3, 2019. ECF No. 28. On April 2, 2019, Defendant filed

his Motion for Reconsideration of the Order directing the Government to produce Defendant for

Arraignment. ECF No. 31.

        2. Discussion:

        With his Motion for Reconsideration, the Defendant asks the Court to rescind it Order

directing the Government to produce Defendant for arraignment.

        The Bail Reform Act (“BRA”) clearly contemplates a situation such as the present one, where

a person not legally in the United States is granted pre-trial release in a criminal matter. Specifically

18 U.S.C. § 3142 (d) provides in part:

        (d) Temporary detention to permit revocation of conditional release,
        deportation, or exclusion.--If the judicial officer determines that–

            (1) such person–

               (B) is not a citizen of the United States or lawfully admitted for permanent
               residence, as defined in section 101(a)(20) of the Immigration and Nationality
               Act (8 U.S.C. 1101(a)(20)); and

            (2) such person may flee or pose a danger to any other person or the community;

            such judicial officer shall order the detention of such person, for a period of not
            more than ten days, excluding Saturdays, Sundays, and holidays, and direct the
            attorney for the Government to notify the appropriate court, probation or parole
            official, or State or local law enforcement official, or the appropriate official of
            the Immigration and Naturalization Service. If the official fails or declines to take
            such person into custody during that period, such person shall be treated in
            accordance with the other provisions of this section, notwithstanding the

                                                    -3-
           applicability of other provisions of law governing release pending trial or
           deportation or exclusion proceedings. If temporary detention is sought under
           paragraph (1)(B) of this subsection, such person has the burden of proving to the
           court such person's United States citizenship or lawful admission for permanent
           residence.

The INA provides in pertinent part:

       If [ICE] finds that an alien has reentered the United States illegally after having been
       removed or having departed voluntarily, under an order of removal, the prior order
       of removal is reinstated from its original date and is not subject to being reopened or
       reviewed, the alien is not eligible and may not apply for any relief under this chapter,
       and the alien shall be removed under the prior order at any time after the reentry.

8 U.S.C. § 1231(a)(5). When an alien is subject to removal he shall be removed from the United

States “within a period of 90 days (in this section referred to as the “removal period”). 8 U.S.C.A.

§ 1231(a)(1)(A). The “removal period” shall start the date the alien is released from any other

confinement. 8 U.S.C.A. § 1231(a)(1)(A)(iii). Further, during the “removal period” the INA directs

that ICE “shall detain the alien.” 8 U.S.C.A. § 1231(a)(2).

       Defendant asserts the Government must “choose a path” for persons such as Defendant,

either proceed with deportation or criminal prosecution. Essentially, the Defendant is demanding

the Government elect its remedy, either deportation or criminal prosecution. There appear to be no

United States Supreme Court or Eighth Circuit Court of Appeals decisions addressing this issue.

       In support of this proposition Defendant cites the very recent case United States v. Vasquez-

Benitez, ___ F.3d ____, 2019 WL 1339449 (D.C. Cir. Mar. 26, 2019). In Vasquez-Benitez, the

Defendant was an alien impermissibly in the United States, having been previously deported. Both

criminal and civil removal proceedings were initiated. The district court held: “(1) that it is

unnecessary to detain Vasquez-Benitez in order to ensure his presence at his criminal trial and (2)

that its ruling releasing him pre-trial means ICE cannot civilly detain Vasquez-Benitez in order to



                                                 -4-
remove him from the country.” Vasquez-Benitez, 2019 WL 1339449 *1. On appeal, the D.C. Circuit

Court first upheld the district court ruling granting Vasquez-Benitez pretrial release under the BRA.

See id at *4. Turning to the question of whether ICE could still detain Vasquez-Benitez civilly for

removal purposes the D.C. Circuit held:

       [T]he Department of Homeland Security’s detention of a criminal defendant alien for
       the purpose of removal does not infringe on the judiciary’s role in criminal
       proceedings. Detention of a criminal defendant pending trial pursuant to the BRA and
       detention of a removable alien pursuant to the INA are separate functions that serve
       separate purposes and are performed by different authorities. . . . So long as ICE
       detains the alien for the permissible purpose of effectuating his removal and not to
       ‘skirt [the] Court’s decision [in] setting the terms of [his] release under the BRA,’ .
       . . ICE’s detention does not offend separation-of-powers principles simply because
       a federal court, acting pursuant to the BRA, has ordered that same alien released
       pending his criminal trial. Thus, we see no constitutional conflict of the kind
       articulated by the district court.

See id at *4.

       Further, at least one other Circuit Court has addressed this precise issue. The Sixth Circuit,

in United States v. Veloz-Alonso, 910 F.3d 266 (6th Cir. 2018) was faced with essentially the same

facts. Veloz-Alonso pled guilty to illegally reentering the United States. Following his guilty plea,

the district court granted him release pending sentencing. Finding a conflict between the BRA and

the INA, the district court also entered an order prohibiting ICE from detaining or removing Veloz-

Alonso pending sentencing. The Government appealed this ruling. The Sixth Circuit finding that

the issue had “never been directly addressed by our sister circuits or the Supreme Court” first

reviewed the district court cases that addressed the issue:

       Several district courts around the country have found, as the district court here did,
       that the BRA and INA pose a conflict. “This issue arises in the collision between the
       Immigration and Naturalization Act and the Bail Reform Act.” The preeminent case
       standing for this proposition is United States v. Trujillo-Alvarez, 900 F.Supp.2d
       1167 (D. Or. 2012). Trujillo-Alvarez (internal citations omitted) and similar cases
       find that when the government has detained an illegal alien, ‘[T]he Executive has

                                                -5-
       a choice to make. It may take an alien into custody for the purpose of removing or
       deporting that individual or it may temporarily decline to do so while criminal
       proceedings are maintained against that person.’

Veloz-Alonso, 910 F.3d at 268. The Sixth Circuit, as the D.C. Circuit did in Vasquez-Benitez,

declined to adopt this position. Rather it held:

        [W]e find no conflict between the BRA and INA in the manner which the
        Trujillo-Alvarez cases and the district court here ruled. The BRA presumes detention
        but allows for the permissive release of a criminal defendant. The INA mandates the
        detention of certain illegal aliens. Reading the BRA's permissive use of release to
        supersede the INA's mandatory detention does not follow logically nor would doing
        so be congruent with our canons of statutory interpretation. One of the primary
        purposes of the BRA is to ensure the appearance of criminal defendants at judicial
        proceedings. To the extent that ICE may fulfill its statutory mandates without
        impairing that purpose of the BRA, there is no statutory conflict and the district
        court may not enjoin the government's agents.

910 F.3d at 270 (emphasis added).

       Finally, the U.S. District Court for the Northern District of Iowa has issued a well reasoned

opinion on the exact issue presented in this case. See United States v. Pacheco-Poo, 2018 WL

6310270 (N.D. Iowa, Dec. 3 2018). Without repeating the analysis in the Pancheco-Poo case, I

agree with the conclusion that “no language in the INA . . . subordinates [the authority to detain and

remove illegal aliens] to the BRA.” Id. at *5 (citations omitted).

       A close reading of 18 U.S.C. § 3142(d) lends more credence to the foregoing proposition.

Under §3142(d), the court must stay any release order for a period of ten (10) days to allow for the

deportation of a person not lawfully in the United States. This provision, on its face, presumes that

the government may proceed on parallel tracks in both criminal proceedings against an alien and

in a removal proceeding against him at the same time. Under that section, if ICE chooses to detain

an alien within the ten-day period of temporary detention, then the ICE detention has the effect of

removing from the court the need to determine whether to release the defendant in the criminal case

                                                   -6-
pursuant to the other provisions under the BRA. Importantly, that section does not go on to say that

the criminal case must end if ICE detains the alien and pursues deportation.

       Neither the INA nor the BRA, on their face, subordinate one statute to the other. The

Executive Branch can proceed against an alien on parallel administrative and criminal tracks.

Clearly, ICE is permitted to detain Defendant in this case for purposes of removal pursuant to the

INA. So long as ICE detains the Defendant for permissible purposes under the INA, and not as a

pretext of some sort to “skirt” or thwart this Court’s decision in setting terms of his release under

the BRA, the civil detention by ICE does not infringe on this Court’s broad supervisory authority

over criminal cases pending before it. See, Vasquez-Benitez, 2019 WL 1339449 *4. Further, this

Court has the authority to direct the production of a defendant held in custody by a Federal agency

for purposes of a criminal proceeding. Accordingly, Defendant’s Motion for Reconsideration (ECF

No. 31) is DENIED.

       SO ORDERED this 3rd day of April 2019.

                                                      /s/ Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -7-
